Case 3:21-cv-00806-FLW-LHG Document 56-2 Filed 06/29/21 Page 1 of 2 PageID: 3752




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By:    Steven A. Haber, Esquire                   Attorneys for Amici Curiae
 1120 Route 73, Suite 420                          National Association of Community
 Mount Laurel, NJ 08054-5108                       Health Centers, Ryan White Clinics
 Phone: (856) 795-3300                             for 340B Access, Little Rivers Health
 Email: steven.haber@obermayer.com                 Care, Inc., and WomenCare, Inc.
                                                   dba FamilyCare Health Center



 NOVO NORDISK INC., et. al.,
                                              UNITED STATES DISTRICT COURT
                          Plaintiffs,         FOR THE DISTRICT OF NEW
                                              JERSEY

                  v.

                                              Civil Action No. 3:21-cv-806-FLW-LHG
 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                          Defendants.


      [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS
                            CURIAE BRIEF

         Ryan White Clinics for 340B Access (“RWC-340B”), Little Rivers

 Health Care, Inc. (“Little Rivers”), WomenCare, Inc., dba FamilyCare Health

 Center (“FamilyCare”) (collectively the “Amici”), and National Association of

 Community Health Centers have moved to file an Amicus Curiae brief in

 support of Defendants’ Motion to Dismiss and Motion for Summary Judgment

 and in Opposition to Plaintiff’s Motion for Summary Judgment. Being duly

 advised, the Court now GRANTS Amici’s request.

         IT IS THEREFORE ORDERED that Amici’s motion to file an


 4818-5846-3728
Case 3:21-cv-00806-FLW-LHG Document 56-2 Filed 06/29/21 Page 2 of 2 PageID: 3753




 Amicus Curiae brief in support of Defendants’ Motion to Dismiss and

 Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for

 Summary Judgment is granted, and the Amicus Curiae brief attached to

 Amici’s motion is hereby deemed filed with the Court in this case.


 DATED:
                                          The Honorable Freda L. Wolfson
                                          Chief Judge, U.S.D.C.N.J.




 4818-5846-3728
